Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance
This is the Notice of Allowance for application number 16/646,376 A SUPPORT ELEMENT AND A METHOD FOR SUPPORTING AN ELONGATED BEAM, AND A ROTARY PLATFORM filed on 3/11/2020.  Claims 205-212, 215, 217, 220, 223, 225-232 are allowed.  



Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
With regards to claims 205, 215 and 223, the applicant has argued that the Bates reference does not teach that the “carrier element is tiltably mounted on the anchor element about a tilt axis and the tile axis being contained in a place spaced apart above a place containing the rotational axis of the roller”, also citing that element 7 does not tilt at all.  The argument is persuasive and the rejection has been withdrawn.  
With regards to claims 229 and 232, the reasons are clear from the record.

Conclusion
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to SPE Jonathan Liu at 571-272-8227.   Any inquiry of a general -nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.  


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        3/14/22